Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/488,753 and Preliminary Amendment concurrently filed on 08/26/2019.  Claims 1 – 11 were originally filed in the application.  No claim has been cancelled and Claims 12 – 20 have newly been added in the Preliminary Amendment.  Claims 1 – 20 remain pending in the application.

Claim Objections
2.	Claims listed below are objected to because of the following informalities:  
Claim 1, line 10, before “ground” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 4, change “connected in series to” to [Symbol font/0x2D][Symbol font/0x2D]connected in series with[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 6, after “the first power terminal” insert [Symbol font/0x2D][Symbol font/0x2D]of the first connector[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 7 – 8, after “the second power terminal” insert [Symbol font/0x2D][Symbol font/0x2D]of the first connector[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 9 – 10, after “the first auxiliary terminal” insert [Symbol font/0x2D][Symbol font/0x2D]of the first connector[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 5, before “ground” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 9, change “based on a voltage across the first resistor, by a control unit that is electrically connected” to [Symbol font/0x2D][Symbol font/0x2D]operating the battery pack in a wakeup state or a sleep state based on a voltage across the first resistor, wherein the control unit is electrically connected[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 10 – 11, change “the first resistor, operating in one of: a wakeup state and a sleep state;” to [Symbol font/0x2D][Symbol font/0x2D]the first resistor;[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 12, before “by a subcontrol module” insert [Symbol font/0x2D][Symbol font/0x2D]measuring a voltage across the battery module[Symbol font/0x2D][Symbol font/0x2D].
[Symbol font/0x2D][Symbol font/0x2D]the first resistor;[Symbol font/0x2D][Symbol font/0x2D].
Claim 13, line 1, change “wherein:” to [Symbol font/0x2D][Symbol font/0x2D]further comprising:[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 1, change “wherein:” to [Symbol font/0x2D][Symbol font/0x2D]further comprising:[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 1, before “stopping” insert [Symbol font/0x2D][Symbol font/0x2D]wherein the method further comprising[Symbol font/0x2D][Symbol font/0x2D].
Claim 17, line 4, change “connected in series to” to [Symbol font/0x2D][Symbol font/0x2D]connected in series with[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 4 – 5, after “the first power terminal” insert [Symbol font/0x2D][Symbol font/0x2D]of the first connector[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 6 – 7, after “the second power terminal” insert [Symbol font/0x2D][Symbol font/0x2D]of the first connector[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 8 – 9, after “the first auxiliary terminal” insert [Symbol font/0x2D][Symbol font/0x2D]of the first connector[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1 and 7 – 11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being un-patentable over U.S. Patent Application Publication No. 2016/0344205 A1 to ABE. 

5.	As to Claim 1, ABE shows and discloses the following subject matters:
A battery pack 100 – [title; abstract; Fig. 1];
The battery pack comprising: a battery module (i.e., secondary battery 200); a first connector (5, 6, 10); a first resistor 83; a switching unit 13 and a control unit
The battery module comprising: a positive electrode terminal 3, B+; and a negative electrode terminal 4, B- – [Fig. 1; ¶¶ 0019 ];
The first connector comprising: a first power terminal 5, P+ connected to the positive electrode terminal 201, B+; a second power terminal 6, P- connected to the negative electrode terminal 202, B- ; and a first auxiliary terminal (10, CNT) – Fig. 1; ¶¶ 0022];
The first resistor 83 comprising: a first end electrically connected to a ground 133, which is an apparatus negative terminal, through a resistor 9 – [Fig. 1; ¶¶ 0021]; and a second end electrically connected to the first auxiliary terminal (10, CNT) – [Fig. 1;];
The switching unit 13 electrically connected between the negative electrode terminal 4, B- – and the second power terminal 6, P- – [Fig. 1];
The control unit 98, 81, which is an integrated unit of a control circuit 98 and a comparator 81, electrically connected to the battery module 200, the switching unit 13, and the second end of the first resistor 83 – [Fig. 1;           ¶¶ 0054];
Wherein the control unit 98, 81 is configured to operate, based on a voltage across the first resistor 83, in one of a wakeup state (i.e., discharge switch and charge switch are in turn-on state) and a sleep state (i.e., discharge switch and charge switch are in turn-off state) – [Fig. 1; ¶¶ 0020, 0023, 0051 – 0054].
    
For reference purposes, the explanations given above in response to Claim 1 are called [Response A] hereinafter.

6.	As to Claim 7, in addition to reasons included in [Response A] given above, ABE shows and discloses the following subject matters:
The switching unit (i.e., switching circuit 13) comprises: a charge switch (i.e., a charge control transistor 11); and a discharge switch (i.e., a discharge control transistor 12) – [Fig. 1; ¶¶ 0023];
The control unit 98 is configured to stop outputting a switching signal for the charge switch 11 and the discharge switch 12 while the control unit operate in the sleep mode (i.e., turned off mode) – [Fig. 1; ¶¶ 0023, 0052].


7.	As to Claims 8 – 11, in addition to reasons included in [Response A] given above, ABE shows and discloses the following subject matters:
A power system
The power system comprising: the battery pack 100; and an external device (i.e., an electronic apparatus 130) – [Fig. 1; Fig. 3];
The battery pack 100 is the same as describe in Claim 1;
The external device 130 configured to be attached and detached to/from the battery pack 100 – [Fig. 1; Fig. 3];
The external device 130 comprising: a second connector (131, 132, 133) comprising a third power terminal 131 connectable to the first power terminal 5, P+; a fourth power terminal 133 configured to be connected to the second power terminal 6, P-; and a second auxiliary terminal 132 configured to be connected to the first auxiliary terminal 10 – [Fig. 1; Fig. 3];
Wherein the third power terminal 131and the second auxiliary terminal 132 are electrically connected to each other – [Fig. 3];
The external device 130 further comprises a third resistor 134b  electrically connected between the third power terminal 131 and the second auxiliary terminal 132 – [Fig. 3];
The external device 130 further comprises a protective capacitor 134a  electrically connected between the third power terminal 131 and the fourth terminal 133 – [Fig. 3];
According to signal path 137 shown in Fig. 3; the second connector (131, 132, 133) is configured to be electrically connected between the first power terminal 5, P+ and the third power terminal 131, and to be electrically connected between the first auxiliary terminal 10  and the second auxiliary terminal 132 before the second connector is electrically connected between the second power terminal 6, P- and the fourth power terminal 133, when coupled to the first connector (5, 10, 6) – [Fig. 3].  Noted that a final connection between the second power terminal 6, P- and the fourth power terminal 133 is a ground path connection, therefore it can be a final connection between the battery pack 100 and the external device 130.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2 is rejected under 35 U.S.C. 103 as being un-patentable over U.S. Patent Application Publication No. 2016/0344205 A1 to ABE in view of U.S. Patent No. 10,978,945 B2 to Matsuda et al.  

10.	As to Claim 2, ABE shows and discloses the subject matters in [Response A] given above.  ABE does not teach a design scheme of including a second resistor electrically connected between the second end of the first resistor and the auxiliary terminal to form a comparator circuit.  But   Matsuda et al. teach this design scheme.
	Matsuda et al. show and disclose the following subject matters:
A control signal generated by a comparator 43 is inputted to a control circuit (i.e., a starting control circuit 41) – [Fig. 3];
In configuration of the comparator 43, a voltage division circuit 42 is included to provide an accurate voltage to the comparator 43; Noted that, in the voltage division circuit 42, a second resistor (i.e., R3) is electrically connected between the second end of the first resistor (i.e., R4) – [Fig. 3; col. 7, line 49 – 59];
In the comparator 43, a divided voltage provided by the voltage division circuit 42 and a reference voltage Vref1 are inputted in order to a hysteresis characteristic the input signals thereby stabilizing the input signals to the comparator 43 – [col. 7, line 49 – 59].
 
	
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains has applying the teachings of Matsuda et al. in providing a divided voltage by a voltage division circuit and a reference voltage Vref1 to a comparator circuit in order to achieve a hysteresis characteristic of the input signals thereby stabilizing a control signal generated by the comparator.  Noted that, in designing a voltage division circuit, a second resistor is electrically connected between the second end of the first resistor 83 and the first auxiliary terminal 96.

Allowable Subject Matter
11. 	Claims 12 – 20 are allowed.  Claims 3 – 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

A battery pack comprising a control unit wherein the control unit comprises a subcontrol module; and a main control module in combination with other limitations recited in Claim 3;
A method of operating a battery pack comprising a battery module comprising a positive electrode terminal and a negative electrode terminal, 
a first connector comprising a first power terminal connected to the positive electrode terminal, a second power terminal connected to the negative electrode terminal, and a first auxiliary terminal, a first resistor comprising a first end electrically connected to a ground and a second end electrically connected to the first auxiliary terminal, a switching unit electrically connected between the negative electrode terminal and the second power terminal, the method comprising: operating the battery pack a control unit in a wakeup state or a sleep state based on a voltage across the first resistor, wherein the control unit is electrically connected to the battery module, the switching unit, and the second end of the first resistor; measuring a voltage across the battery module by a sub-control module electrically connected to a second end of the first resistor; receiving, by a main control module, a voltage signal indicating the voltage across the battery module from the subcontrole module; and transmitting, the main control module, a control signal to the subcontrol module based on the voltage signal as recited in independent Claim 12.     

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN J LIN whose telephone number is (571)272-1899.  The examiner can normally be reached on 8:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-74837483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 


/SUN J LIN/Primary Patent Examiner, Art Unit 2851